DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Claim Amendment and Remarks, filed 06/13/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(1) over “Depth Calibration for DAS VSP – Lessons Learned from Two Field Trials”, Ellmauthaler et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Quantitative Quality of Distributed Acoustic Sensing Vertical Seismic Profile Data”, Willis et al..

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Quantitative Quality of Distributed Acoustic Sensing Vertical Seismic Profile Data”, Willis et al. (referred hereafter Willis et al.).

Referring to claim 1, Willis et al. disclose a method (Abstract) comprising:
deploying an optical fiber in a borehole in a subsurface formation (e.g., “After installing a fiber-optic cable in a well, a vertical seismic profile (VSP) survey can be acquired by attaching a distributed acoustic sensing (DAS) interrogation unit (IU) to the fiber at the wellhead and utilizing a seismic source. The IU contains a laser-light source and hardware to detect and characterize backscattered laser light from the fiber in the well. The strain at each location in the fiber is estimated by comparing the difference in the phase of the backscattered light and a time-delayed version of it.” - page 605, Introduction: 1st para.);
detecting, from a seismic wave traversing the subsurface formation, distributed acoustic sensing (DAS) data via the optical fiber (e.g., “After installing a fiber-optic cable in a well, a vertical seismic profile (VSP) survey can be acquired by attaching a distributed acoustic sensing (DAS) interrogation unit (IU) to the fiber at the wellhead and utilizing a seismic source. The IU contains a laser-light source and hardware to detect and characterize backscattered laser light from the fiber in the well. The strain at each location in the fiber is estimated by comparing the difference in the phase of the backscattered light and a time-delayed version of it.” - page 605, Introduction: 1st para.), wherein the DAS data comprises measurements of a relative displacement of light over a gauge length of the optical fiber (e.g., “Using an assumed, nominal velocity for light traveling in the fiber, we can convert each channel of DAS data to an approximate distance from the interrogator.” – page 605, Depth Calibration and Waveform Comparison: 1st – 2nd para.);
separating the DAS data into a plurality of interleaving subsets associated with positions along the optical fiber (e.g., “Knowing that DAS measures strain and geophones measure velocity, we transform the DAS measurements to differential strain, which in many aspects resembles velocity. Of course, there are additional complicating scaling factors, such as the gauge length, wave direction, and local velocity. Figure 2 shows the DAS and geophone data interleaved after the depth correction and waveform transformation have been applied to the DAS data. The equivalent of 100 m of the DAS data and 100 m of the geophone data are block interleaved to verify the good match.” - page 605, Depth Calibration and Waveform Comparison: 2nd para.; Figure 2); and
converting the DAS data to distributed velocity data from the plurality of interleaving subsets (e.g., “Using an assumed, nominal velocity for light traveling in the fiber, we can convert each channel of DAS data to an approximate distance from the interrogator. The length of the fiber strand and its position in the well are only known approximately. The combination of both the assumed values for the velocity of light and the cable length imparts significant uncertainty in the distances derived by this simple method.” – page 605, Depth Calibration and Waveform Comparison: 1st – 2nd para.), the distributed velocity data comprising particle velocity values for subset positions within the plurality of interleaving subsets (e.g., “Knowing that DAS measures strain and geophones measure velocity, we transform the DAS measurements to differential strain, which in many aspects resembles velocity. Of course, there are additional complicating scaling factors, such as the gauge length, wave direction, and local velocity. Figure 2 shows the DAS and geophone data interleaved after the depth correction and waveform transformation have been applied to the DAS data. The equivalent of 100 m of the DAS data and 100 m of the geophone data are block interleaved to verify the good match.” - page 605, Depth Calibration and Waveform Comparison: 2nd para.; Figure 2).
As to claims 2, 12, and 18, Willis et al. disclose a method/system/non-transitory machine-readable media (Abstract), wherein converting the DAS data to particle velocity values for the subset positions within the plurality of interleaving subsets comprises:
determining a seed particle velocity value for an interleaving subset (e.g., “Knowing that DAS measures strain and geophones measure velocity, we transform the DAS measurements to differential strain, which in many aspects resembles velocity. Of course, there are additional complicating scaling factors, such as the gauge length, wave direction, and local velocity. Figure 2 shows the DAS and geophone data interleaved after the depth correction and waveform transformation have been applied to the DAS data. The equivalent of 100 m of the DAS data and 100 m of the geophone data are block interleaved to verify the good match. Figure 2a shows the merge of the data using the same polarity. We see that the down-going waves recorded on both the DAS and geophone data with the same polarity appear aligned, while the up-going waves are not. Figure 2b shows the result of reversing the DAS data polarity. Now, the up-going waves with opposite polarity appear aligned and the down-going waves are not (Mateeva et al., 2014).” - page 605, Depth Calibration and Waveform Comparison: 2nd para.; Figure 2); and
determining the particle velocity values for the subset positions within the interleaving subset based on the seed particle velocity value and distances along the optical fiber associated with the subset positions (e.g., “Knowing that DAS measures strain and geophones measure velocity, we transform the DAS measurements to differential strain, which in many aspects resembles velocity. Of course, there are additional complicating scaling factors, such as the gauge length, wave direction, and local velocity. Figure 2 shows the DAS and geophone data interleaved after the depth correction and waveform transformation have been applied to the DAS data. The equivalent of 100 m of the DAS data and 100 m of the geophone data are block interleaved to verify the good match. Figure 2a shows the merge of the data using the same polarity. We see that the down-going waves recorded on both the DAS and geophone data with the same polarity appear aligned, while the up-going waves are not. Figure 2b shows the result of reversing the DAS data polarity. Now, the up-going waves with opposite polarity appear aligned and the down-going waves are not (Mateeva et al., 2014).” - page 605, Depth Calibration and Waveform Comparison: 2nd para.; Figure 2).
Referring to claims 3, 13, and 19, Willis et al. disclose a method/system/non-transitory machine-readable media (Abstract), wherein determining the seed particle velocity value comprises:
determining first median values for the plurality of interleaving subsets (e.g., “The bottom of Figure 3 shows the nominal zero-offset (104 m) P-wave source DAS record. The vertical portion extends to a depth of approximately 3000 m, then the horizontal portion continues to a measured depth of approximately 4300 m. To obtain high-quality first-break arrival-time values, we strive for a signal-to-noise (S/N) ratio greater than 20 dB. The S/N ratio is computed by dividing the root-mean-squared (rms) amplitude of the first-break arrival by the rms amplitude of a window of noise before the first break.” – page 605, First Breaks: 1st para.; Figure 3); and
determining offsets for the plurality of interleaving subsets such that subtracting the offsets for the interleaving subsets from the first median values of the interleaving subsets results in second median values of zero for the interleaving subsets (e.g., “A corridor stack transforms zero-offset VSP data to equate to a trace from a surface seismic data set. To explore the S/N ratio of the DAS corridor stack, we created 10 different DAS corridor stack traces (Figure 5a) using different sets of eight sweeps from a representative collection of 40 sweeps. Figure 5b shows all 10 of the DAS corridor stacks plotted on top of one another in red. The average of the DAS corridor stacks is plotted in black on top of the red traces. Because the red traces can be seen in this panel after 2400 ms, we know that the noise is increasing. Figure 5c shows the DAS corridor stack from one eight-sweep stacked record replicated eight times. Figure 5d shows the eight-sweep geophone corridor stack, also replicated eight times. We see that the S/N ratio of the DAS corridor stack begins to degrade after approximately 2400 ms, when it decreases to below approximately 16 dB (which is estimated from the relative variation of the ensemble of corridor stacks).” – page 607, Corridor Stacks: 1st para.; Figure 5).
As to claim 4, Willis et al. disclose a method (Abstract), wherein a number of the plurality of interleaving subsets is determined according to a gauge length of the optical fiber and an interchannel spacing (e.g., “Knowing that DAS measures strain and geophones measure velocity, we transform the DAS measurements to differential strain, which in many aspects resembles velocity. Of course, there are additional complicating scaling factors, such as the gauge length, wave direction, and local velocity. Figure 2 shows the DAS and geophone data interleaved after the depth correction and waveform transformation have been applied to the DAS data. The equivalent of 100 m of the DAS data and 100 m of the geophone data are block interleaved to verify the good match.” - page 605, Depth Calibration and Waveform Comparison: 2nd para.; Figure 2).
Referring to claim 5, Willis et al. disclose a method (Abstract), wherein converting the DAS data to the distributed velocity data from the plurality of interleaving subsets comprises determining a time rate of change of the relative displacement of light over the gauge length of the optical fiber (e.g., “After installing a fiber-optic cable in a well, a vertical seismic profile (VSP) survey can be acquired by attaching a distributed acoustic sensing (DAS) interrogation unit (IU) to the fiber at the wellhead and utilizing a seismic source. The IU contains a laser-light source and hardware to detect and characterize backscattered laser light from the fiber in the well. The strain at each location in the fiber is estimated by comparing the difference in the phase of the backscattered light and a time-delayed version of it.” - page 605, Introduction: 1st para./e.g., “Using an assumed, nominal velocity for light traveling in the fiber, we can convert each channel of DAS data to an approximate distance from the interrogator.” – page 605, Depth Calibration and Waveform Comparison: 1st – 2nd para.).
As to claim 6, Willis et al. disclose a method (Abstract), further comprising:
converting the distributed velocity data to equivalent geophone response data for the seismic wave (e.g., “Using an assumed, nominal velocity for light traveling in the fiber, we can convert each channel of DAS data to an approximate distance from the interrogator. The length of the fiber strand and its position in the well are only known approximately. The combination of both the assumed values for the velocity of light and the cable length imparts significant uncertainty in the distances derived by this simple method. We can use various other methods to reduce this uncertainty. Since we recorded both the DAS and geophone data sets, however, we were able to align the DAS data with the geophone data, using the measured depth of the geophone data as the reference, for a near-perfect depth calibration.” – page 605, Depth Calibration and Waveform Comparison: 1st – 2nd para.).
Referring to claim 7, Willis et al. disclose a method (Abstract), wherein converting the distributed velocity data to the equivalent geophone response data for the seismic wave comprises applying a transfer function to the distributed velocity data (e.g., “The radiation response pattern of a geophone is cos (θ) and for DAS it is cos2 (θ), where θ is the angle of incidence of the seismic wave (Mateeva et al., 2012). For reference, zero degrees denotes parallel to the fiber, and 90° is normal to the fiber. Given the acquisition geometry, we can construct a detailed amplitude versus angle of incidence analysis. Figure 8a shows four representative straight ray paths from shot points with source offsets of 104, 762, and 1524 m. The four example ray paths and annotated angle of incident values for each shot are color coded by their shot offset.” – page 608, 2nd col., lines 22-30; Figure 8/“Measurements to test the characteristics of the fiber’s response to seismic energy reveal that it is linear with source effort. The DAS signal is reliable with average amplitude differences between repeated measurements to be approximately 0.3 dB. The channel-to-channel consistency of the DAS measurement is comparable to geophone measurements in a relatively homogeneous medium. Additional measurements confirm that the DAS response behaves with a cosine-squared relationship as a function of the incident angle of the seismic energy.” – page 609, 1st col., 1st para.).
As to claim 8, Willis et al. disclose a method (Abstract), wherein the transfer function comprises a convolution of the distributed velocity data and a geophone instrument response (e.g., “The radiation response pattern of a geophone is cos (θ) and for DAS it is cos2 (θ), where θ is the angle of incidence of the seismic wave (Mateeva et al., 2012). For reference, zero degrees denotes parallel to the fiber, and 90° is normal to the fiber. Given the acquisition geometry, we can construct a detailed amplitude versus angle of incidence analysis. Figure 8a shows four representative straight ray paths from shot points with source offsets of 104, 762, and 1524 m. The four example ray paths and annotated angle of incident values for each shot are color coded by their shot offset.” – page 608, 2nd col., lines 22-30; Figure 8/“Measurements to test the characteristics of the fiber’s response to seismic energy reveal that it is linear with source effort. The DAS signal is reliable with average amplitude differences between repeated measurements to be approximately 0.3 dB. The channel-to-channel consistency of the DAS measurement is comparable to geophone measurements in a relatively homogeneous medium. Additional measurements confirm that the DAS response behaves with a cosine-squared relationship as a function of the incident angle of the seismic energy.” – page 609, 1st col., 1st para.).
Referring to claim 10, Willis et al. disclose a method (Abstract), further comprising:
performing an evaluation of the subsurface formation based on the equivalent geophone response data (page 605, Field Data section; page 606, 1st col., 1st para.); and
performing a hydrocarbon recovery operation based on the evaluation of the subsurface formation (page 605, Field Data section; page 606, 1st col., 1st para.).
As to claim 11, Willis et al. disclose a system (Abstract) comprising:
a processor (Abstract); and
a machine-readable medium (Abstract) having program code executable by the processor to cause the system to:
receive distributed acoustic sensing (DAS) data comprising measurements of a relative displacement of light over a gauge length of an optical fiber (e.g., “After installing a fiber-optic cable in a well, a vertical seismic profile (VSP) survey can be acquired by attaching a distributed acoustic sensing (DAS) interrogation unit (IU) to the fiber at the wellhead and utilizing a seismic source. The IU contains a laser-light source and hardware to detect and characterize backscattered laser light from the fiber in the well. The strain at each location in the fiber is estimated by comparing the difference in the phase of the backscattered light and a time-delayed version of it.” - page 605, Introduction: 1st para./e.g., “Using an assumed, nominal velocity for light traveling in the fiber, we can convert each channel of DAS data to an approximate distance from the interrogator.” – page 605, Depth Calibration and Waveform Comparison: 1st – 2nd para.);
separate the DAS data into a plurality of interleaving subsets associated with positions along the optical fiber (e.g., “Knowing that DAS measures strain and geophones measure velocity, we transform the DAS measurements to differential strain, which in many aspects resembles velocity. Of course, there are additional complicating scaling factors, such as the gauge length, wave direction, and local velocity. Figure 2 shows the DAS and geophone data interleaved after the depth correction and waveform transformation have been applied to the DAS data. The equivalent of 100 m of the DAS data and 100 m of the geophone data are block interleaved to verify the good match.” - page 605, Depth Calibration and Waveform Comparison: 2nd para.; Figure 2), and
convert the DAS data to distributed velocity data from the plurality of interleaving subsets, the distributed velocity data comprising particle velocity values for subset positions within the plurality of interleaving subsets (e.g., “Using an assumed, nominal velocity for light traveling in the fiber, we can convert each channel of DAS data to an approximate distance from the interrogator. The length of the fiber strand and its position in the well are only known approximately. The combination of both the assumed values for the velocity of light and the cable length imparts significant uncertainty in the distances derived by this simple method.” – page 605, Depth Calibration and Waveform Comparison: 1st – 2nd para.), the distributed velocity data comprising particle velocity values for subset positions within the plurality of interleaving subsets (e.g., “Knowing that DAS measures strain and geophones measure velocity, we transform the DAS measurements to differential strain, which in many aspects resembles velocity. Of course, there are additional complicating scaling factors, such as the gauge length, wave direction, and local velocity. Figure 2 shows the DAS and geophone data interleaved after the depth correction and waveform transformation have been applied to the DAS data. The equivalent of 100 m of the DAS data and 100 m of the geophone data are block interleaved to verify the good match.” - page 605, Depth Calibration and Waveform Comparison: 2nd para.; Figure 2).
Referring to claim 14, Willis et al. disclose a system (Abstract), wherein the program code further comprises program code to convert the distributed velocity data to equivalent geophone response data (e.g., “Using an assumed, nominal velocity for light traveling in the fiber, we can convert each channel of DAS data to an approximate distance from the interrogator. The length of the fiber strand and its position in the well are only known approximately. The combination of both the assumed values for the velocity of light and the cable length imparts significant uncertainty in the distances derived by this simple method. We can use various other methods to reduce this uncertainty. Since we recorded both the DAS and geophone data sets, however, we were able to align the DAS data with the geophone data, using the measured depth of the geophone data as the reference, for a near-perfect depth calibration.” – page 605, Depth Calibration and Waveform Comparison: 1st – 2nd para.).
As to claim 15, Williset al. disclose a system (Abstract), wherein the program code to convert the distributed velocity data to the equivalent geophone response data comprises program code to apply a transfer function to the distributed velocity data, wherein the transfer function comprises a convolution of the distributed velocity data and a geophone instrument response (e.g., “The radiation response pattern of a geophone is cos (θ) and for DAS it is cos2 (θ), where θ is the angle of incidence of the seismic wave (Mateeva et al., 2012). For reference, zero degrees denotes parallel to the fiber, and 90° is normal to the fiber. Given the acquisition geometry, we can construct a detailed amplitude versus angle of incidence analysis. Figure 8a shows four representative straight ray paths from shot points with source offsets of 104, 762, and 1524 m. The four example ray paths and annotated angle of incident values for each shot are color coded by their shot offset.” – page 608, 2nd col., lines 22-30; Figure 8/“Measurements to test the characteristics of the fiber’s response to seismic energy reveal that it is linear with source effort. The DAS signal is reliable with average amplitude differences between repeated measurements to be approximately 0.3 dB. The channel-to-channel consistency of the DAS measurement is comparable to geophone measurements in a relatively homogeneous medium. Additional measurements confirm that the DAS response behaves with a cosine-squared relationship as a function of the incident angle of the seismic energy.” – page 609, 1st col., 1st para.).
Referring to claim 16, Willis et al. disclose a system (Abstract), further comprising:
a seismic source to generate a seismic signal (e.g., “Knowing that DAS measures strain and geophones measure velocity, we transform the DAS measurements to differential strain, which in many aspects resembles velocity. Of course, there are additional complicating scaling factors, such as the gauge length, wave direction, and local velocity. Figure 2 shows the DAS and geophone data interleaved after the depth correction and waveform transformation have been applied to the DAS data. The equivalent of 100 m of the DAS data and 100 m of the geophone data are block interleaved to verify the good match.” - page 605, Depth Calibration and Waveform Comparison: 2nd para.; Figure 2);
a DAS interrogator to receive optically-transmitted DAS measurement values from the optical fiber in response to the seismic signal (e.g., “After installing a fiber-optic cable in a well, a vertical seismic profile (VSP) survey can be acquired by attaching a distributed acoustic sensing (DAS) interrogation unit (IU) to the fiber at the wellhead and utilizing a seismic source. The IU contains a laser-light source and hardware to detect and characterize backscattered laser light from the fiber in the well. The strain at each location in the fiber is estimated by comparing the difference in the phase of the backscattered light and a time-delayed version of it.” - page 605, Introduction: 1st para.); and
a digitizer electrically connected to the DAS interrogator to convert the optically-transmitted DAS measurement values into the DAS data (e.g., “Using an assumed, nominal velocity for light traveling in the fiber, we can convert each channel of DAS data to an approximate distance from the interrogator.” – page 605, Depth Calibration and Waveform Comparison: 1st – 2nd para.).
As to claim 17, Willis et al. disclose one or more non-transitory machine-readable media comprising program code for determining equivalent geophone response data (Abstract), the program code to:
receive distributed acoustic sensing (DAS) data comprising measurements of a relative displacement of light over a gauge length of an optical fiber (e.g., “After installing a fiber-optic cable in a well, a vertical seismic profile (VSP) survey can be acquired by attaching a distributed acoustic sensing (DAS) interrogation unit (IU) to the fiber at the wellhead and utilizing a seismic source. The IU contains a laser-light source and hardware to detect and characterize backscattered laser light from the fiber in the well. The strain at each location in the fiber is estimated by comparing the difference in the phase of the backscattered light and a time-delayed version of it.” - page 605, Introduction: 1st para./e.g., “Using an assumed, nominal velocity for light traveling in the fiber, we can convert each channel of DAS data to an approximate distance from the interrogator.” – page 605, Depth Calibration and Waveform Comparison: 1st – 2nd para.);
separate the DAS data into a plurality of interleaving subsets associated with positions along the optical fiber (e.g., “Knowing that DAS measures strain and geophones measure velocity, we transform the DAS measurements to differential strain, which in many aspects resembles velocity. Of course, there are additional complicating scaling factors, such as the gauge length, wave direction, and local velocity. Figure 2 shows the DAS and geophone data interleaved after the depth correction and waveform transformation have been applied to the DAS data. The equivalent of 100 m of the DAS data and 100 m of the geophone data are block interleaved to verify the good match.” - page 605, Depth Calibration and Waveform Comparison: 2nd para.; Figure 2), and
convert the DAS data to distributed velocity data from the plurality of interleaving subsets, the distributed velocity data comprising particle velocity values for subset positions within the plurality of interleaving subsets (e.g., “Using an assumed, nominal velocity for light traveling in the fiber, we can convert each channel of DAS data to an approximate distance from the interrogator. The length of the fiber strand and its position in the well are only known approximately. The combination of both the assumed values for the velocity of light and the cable length imparts significant uncertainty in the distances derived by this simple method.” – page 605, Depth Calibration and Waveform Comparison: 1st – 2nd para.), the distributed velocity data comprising particle velocity values for subset positions within the plurality of interleaving subsets (e.g., “Knowing that DAS measures strain and geophones measure velocity, we transform the DAS measurements to differential strain, which in many aspects resembles velocity. Of course, there are additional complicating scaling factors, such as the gauge length, wave direction, and local velocity. Figure 2 shows the DAS and geophone data interleaved after the depth correction and waveform transformation have been applied to the DAS data. The equivalent of 100 m of the DAS data and 100 m of the geophone data are block interleaved to verify the good match.” - page 605, Depth Calibration and Waveform Comparison: 2nd para.; Figure 2).
As to claim 20, Willis et al. disclose one or more non-transitory machine-readable media comprising program code for determining equivalent geophone response data (Abstract), wherein the program code further comprises program code to convert the distributed velocity data to equivalent geophone response data utilizing a convolution of the distributed velocity data and a geophone instrument response (e.g., “The radiation response pattern of a geophone is cos (θ) and for DAS it is cos2 (θ), where θ is the angle of incidence of the seismic wave (Mateeva et al., 2012). For reference, zero degrees denotes parallel to the fiber, and 90° is normal to the fiber. Given the acquisition geometry, we can construct a detailed amplitude versus angle of incidence analysis. Figure 8a shows four representative straight ray paths from shot points with source offsets of 104, 762, and 1524 m. The four example ray paths and annotated angle of incident values for each shot are color coded by their shot offset.” – page 608, 2nd col., lines 22-30; Figure 8/“Measurements to test the characteristics of the fiber’s response to seismic energy reveal that it is linear with source effort. The DAS signal is reliable with average amplitude differences between repeated measurements to be approximately 0.3 dB. The channel-to-channel consistency of the DAS measurement is comparable to geophone measurements in a relatively homogeneous medium. Additional measurements confirm that the DAS response behaves with a cosine-squared relationship as a function of the incident angle of the seismic energy.” – page 609, 1st col., 1st para.).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. as applied to claim 1 above, and further in view of “Compressional- and Shear-Wave Studies of Distributed Acoustic Sensing Acquired Vertical Seismic Profile Data”, Wu et al. (referred hereafter Wu et al.).

In regard claim 9, Willis et al. do not expressively disclose:
converting the distributed velocity data to equivalent geophone response data comprises converting the distributed velocity data according to a central resonance frequency of a geophone and a circuit damping ratio of the geophone.
Wu et al., in a same field of endeavor, disclose that it is known the art to provide:
converting the distributed velocity data to equivalent geophone response data comprises converting the distributed velocity data according to a central resonance frequency of a geophone and a circuit damping ratio of the geophone (e.g., “The VSP data sets were recorded with repeated source effort using vertical (P-wave, 6–96 Hz sweep) and horizontal (inline S-wave, 4–48 Hz sweep) motion vibrators at three source offset locations — 104 m, 762 m, and 1524 m — relative to the wellhead. Geophone data were recorded using a geophone array of 21 geophone levels and with a depth interval of 15.24 m in the vertical section of the well, recorded at 1 ms sampling interval. The geophones had a central resonant frequency of 15 Hz and a damping ratio of 0.57. The DAS data were collected every meter along the entire well, including the horizontal portion, using a 20 m gauge length. The interrogator unit measured relative strain, which was digitally converted to strain rate. The native recording rate used was 16 kHz, which was antialias filtered and then reduced to a 2 ms sample interval. The vertical portion of the well is approximately 3000 m deep, and the lateral portion is another 1524 m long, which makes the entire measured depth of the well 4524 m” – pages 987-988, Description of Field Data: 1st para.; Figures 1 & 2).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Wu et al. to Willis et al. reference for improving fiber-optic tool’s high sensitivity and large bandwidth with the benefit of having only fibers in the borehole and all necessary interrogation electronics at the surface.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wu et al..
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Willis et al. and Wu et al. to obtain the invention as specified in claim 9.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864